DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive. The applicant argues that Lim does not teach “motion candidates that are inserted into the multiple motion candidate lists being derived based on motion information associated with different spatial or temporal blocks” (Remarks of June 28, 2022, page 8).  The examiner respectfully disagrees.  Lim discloses that a candidate list implementation considers the spatial and temporal blocks.  The examiner disagrees with the assertion that because Lee teaches “the maximum list size is a first list size when the partition shape is a triangle (Remarks of June 28, 2022, page 9); that Lim cannot teach “a location of different spatial or temporal blocks used”.  The claim limitation only suggests that the location of the different spatial or temporal blocks is considered in the process but provides no detail in to the process.  One of ordinary skill in the art would understand that Lim also considers the location of spatial and temporal block.  The examiner does not understand why Lim’s teaching of a maximum list size due to a determination of a partition type would negate the use of “a location of different spatial or temporal blocks”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4 and 8 - 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al (US 2021/0136402, hereafter Lim).
As per claim 1, Lim discloses a method of processing video data, comprising:
determining, for a conversion between a current block of a video and a bitstream of the video, that the current block of video is coded using a geometric partitioning mode in which the current block corresponds to multiple partitions (¶ 68);
constructing multiple motion candidate lists for the current block; and performing the conversion based on the multiple motion candidate lists (¶ 60 - 76),
wherein one or more motion candidates that are inserted into the multiple motion candidate lists are derived based on motion information associated with different spatial or temporal blocks (¶ 195 and 218), and
wherein a location of the different spatial or temporal blocks used to derive the one or more motion candidates for a first partition or a second partition of the multiple partitions is based on a splitting pattern of the current block (¶ 195, 218, 363 - 374).
As per claim 2, Lim discloses the method of claim 1, wherein each of the multiple motion candidate lists corresponds to each of the multiple partitions (¶ 68 and 76).
As per claim 3, Lim discloses the method of claim 1, wherein the multiple motion candidate lists are shared for all of the multiple partitions, and one of the multiple motion candidate lists is selected for each of the multiple partitions (¶ 76).
As per claim 4, Lim discloses the method of claim 1, wherein a first of the multiple motion candidate lists for a first of the multiple partitions comprises only motion candidates predicted from List X, wherein a second of the multiple motion candidate lists for a second of the multiple partitions comprises only motion candidates predicted from List Y, wherein X = 0 or X = 1, and wherein Y = (1-X) (¶ 225).
As per claim 8, Lim discloses the method of claim 7, wherein the splitting pattern comprises splitting from a top-right corner to a bottom-left corner or from a top-left corner to a bottom-right corner, denoted by a 45 degree splitting pattern or a 135 degree splitting pattern, respectively (Figure 25; ¶ 375).
As per claim 9, Lim discloses the method of claim 8, wherein in case of the 135 degree splitting pattern, the method further comprises:
checking more above blocks for a partition comprising the top-right corner of the current block: or checking more left blocks for a partition comprising the bottom-left corner of the current block (Figure 25; ¶ 375).
As per claim 10, Lim discloses the method of claim 1, wherein an index for each of the multiple motion candidate lists corresponding to the multiple partitions is signaled (¶ 60).
As per claim 11, Lim discloses the method of claim 1, wherein an index for each of the multiple motion candidate lists is parsed from the bitstream (¶ 60).
As per claim 12, Lim discloses the method of claim 1, wherein the geometry partition mode comprises a triangular partitioning mode (¶ 68 and 375).
As per claim 13, Lim discloses the method of claim 1, wherein the current block is split into the multiple partitions with at least one partition being non-square and non-rectangular (¶ 68, 375, and 376).
As per claim 14, Lim discloses the method of claim 1, wherein the conversion comprises encoding the video into the bitstream (¶ 60).
As per claim 15, Lim discloses the method of claim 1, wherein the conversion comprises decoding the video from the bitstream (¶ 60).
As per claim 16, Lim discloses the method of claim 1, further comprising: making a decision, based on a priority rule, regarding an order of insertion of motion candidates into at least one of the multiple motion candidate lists, wherein the order or insertion is changeable across sequence to sequence, picture to picture, slice to slice, tile group to tile group, or from the current block to a subsequent block of the video (¶ 363 - 374).
As per claim 17, Lim discloses the method of claim 16, wherein the order of insertion is based on the current block, or a sequence, a picture, a slice or a tile group comprising the current block, and the order of insertion is signaled in a sequence parameter set (SPS), a video parameter set (VPS), a picture parameter set (PPS), a slice header, a tile group header, a tile, a coding tree unit (CTU) or a coding unit (CU) in the bitstream (¶ 76).
As per claim 18, Lim discloses the method of claim 16, wherein the priority rule is based on at least one of a size, a shape or a splitting pattern of the current block (¶ 68, 375 and 376).
Regarding claim 19, arguments analogous to those presented for claim 1 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.
Regarding claim 21, arguments analogous to those presented for claim 1 are applicable for claim 21.
Regarding claim 22, arguments analogous to those presented for claim 4 are applicable for claim 22.
Regarding claim 23, arguments analogous to those presented for claim 4 are applicable for claim 23.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487